UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                         12-CR-661 (PKC)

ALI YASIN AHMED,

                     Defendant.

---------------------------X

                                  NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Francisco J.

Navarro from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Francisco J. Navarro
               United States Attorney’s Office (Criminal Division)
               271-A Cadman Plaza East
               Brooklyn, New York 11201
               Tel: (718) 254-6007
               Email: francisco.navarro@usdoj.gov
                In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Francisco J. Navarro at the

email address set forth above.


Dated:    Brooklyn, New York
          December 18, 2020
                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:     /s/ Francisco J. Navarro
                                                   Francisco J. Navarro
                                                   Assistant U.S. Attorney

cc:      Clerk of the Court (PKC)
